DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 23 June 2022. As directed by the amendment: Claim 21 has been amended, Claims 1-20 have been cancelled, and no clams have been added.  Claims 34-40 were previously withdrawn due to a Restriction Requirement. Thus, Claims 21-33 are presently under consideration in this application.
	
Priority
Acknowledgment is made of the Applicant's claim for foreign priority based on an application filed in PEOPLE’S REPUBLIC OF CHINA (CN201520007315.9) on 07 January 2015. The Applicant has provided a certified copy of the CN201520007315.9 application as required by 37 CFR 1.55 in the Response filed 23 June 2022. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645  (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, and 25-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 9,415,217 in view of Kang (US Publication No. 2013/0085553). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite nearly identical wireless electrical stimulation systems with minor wording of the claim details. 
Claims 1 and 15 of U.S. Patent No. 9,415,217 corresponds to Claim 21 of the present application, and recites nearly identical subject matter including all of the same claimed elements including at least one electrical stimulation unit, a transmitter for wirelessly controlling the stimulation unit with a plurality of operating modes and matching a code, wherein operating instructions for a plurality of treatment patterns to muscle groups or nerve areas are transmitted to the stimulation unit comprising at least one different parameter. Claim 21 of the present application only recites the additional feature a flexible substrate directly in contact with the body surface, wherein the wireless receiver is removably and directly connected to the flexible substrate.
Kang teaches a wireless electrical stimulation system (Abstract) a transmitter (200, Fig. 2) for remotely, wirelessly controlling the at least one electrical stimulation unit (120, Fig. 2, Paragraph 0031, 0037, 0039) by transmitting operating instructions corresponding to a selected one of a plurality of operating modes to the at least one electrical stimulation unit (Paragraph 0012, 0016, 0032, 0048), wherein the at least one electrical stimulation unit (120, Fig. 2, Paragraph 0031, 0037, 0039) comprises a wireless receiver (130, Fig. 6; Paragraph 0045, 0048) that receives the operating instructions from the transmitter (200, Fig. 6; Paragraph 0045, 0048) and a flexible substrate (110, 118, Fig. 2; Paragraph 0034-0037) directly in contact with the body surface, wherein the wireless receiver (130 is within stimulation unit 120, Fig. 6; Paragraph 0045, 0048) is removably and directly connected to the flexible substrate (entire stimulation unit detachable from substrate, Paragraph 0008, 0034-0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless receiver and electrical stimulation unit to be removably and directly connected to the flexible substrate in direct contact with a body surface, as taught by Kang, in the wireless electrical stimulation system disclosed in the present claims, in order for the flexible substrate to be replaced and/or washed for sanitary purposes (see Kang, Paragraph 0006, 0008, 0061, 0065) while reducing the cost of replacing the electrical stimulation unit or receiver, and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 2 and 16 of U.S. Patent No. 9,415,217 corresponds to Claim 22 of the present application, and recite nearly identical subject matter relating to the releasably connected electrodes. 
Claims 4, 5, and 17 of U.S. Patent No. 9,415,217 corresponds to Claims 25-26 of the present application, and recite nearly identical subject matter relating to the operating mode selection of the stimulation unit. 
Claims 6-8 and 18 of U.S. Patent No. 9,415,217 corresponds to Claims 27-29 of the present application, and recite nearly identical subject matter relating to the intensity selection of the stimulation unit. 
Claim 9 of U.S. Patent No. 9,415,217 corresponds to Claim 30 of the present application, and both recite nearly identical subject matter relating to a time selector for selecting the time period of operation. 
Claim 10 of U.S. Patent No. 9,415,217 corresponds to Claim 31 of the present application, and both recite nearly identical subject matter relating to the transmitter being a smart phone running an application.
Claim 11 of U.S. Patent No. 9,415,217 corresponds to Claim 32 of the present application, and both recite nearly identical subject matter relating to the stimulation unit being carried on a flexible substrate to be applied to the body surface.
Claim 12 of U.S. Patent No. 9,415,217 corresponds to Claim 33 of the present application, and both recite nearly identical subject matter relating to the stimulation unit being carried on an article of clothing. 
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15 and 19 of U.S. Patent No. 9,415,217 in view of Yamazaki (US Publication No. 2007/0173906). Claims 15 and 19 of U.S. Patent No. 9,415,217 recites the wireless electrical stimulation system wherein the transmitter communicates with the electrical stimulation units via a radio frequency protocol, however, does not explicitly recite wherein the transmitter includes an antenna for facilitating communication with the at least one electrical stimulation unit, or wherein the transmitter further includes a radio frequency (RF) transceiver chip having an input and an output, wherein the input and the output are respectively connected to the antenna, as required by Claims 23 and 24 of the present application.  Yamazaki teaches a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Fig. 1, 4, 6) for facilitating communication with the at least one electrical stimulation unit (Paragraph 0058-0059, 0095), and a radio frequency transceiver chip (radio transmission-reception section, Paragraph 0075-0076, 0011, 0017, 0023; transmission and reception between transmitter 101 and stimulation units 120-122, 125, 201, Figs. 9, 10, 30) having an input and an output (radio receiving and transmitting means, including the radio transmission-reception section of the controller, Paragraph 0023, 0075-0076, 0090, 0092, 0101), wherein the input and the output (radio receiving and transmitting means, Paragraph 0023, 0075-0076, 0090, 0092, 0101) are respectively connected to the antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antenna for facilitating communication with the at least one electrical stimulation unit, wherein the transmitter further includes a radio frequency (RF) transceiver chip having an input and an output, wherein the input and the output are respectively connected to the antenna, as taught by Yamazaki, in order to facilitate two-way transmission between the electrical stimulation unit and the transmitter, such that the transmitter can receive both information sensed by the stimulation units, and use that information to configure treatment parameters and other control parameters to be transmitted to the stimulation units, as also taught by Yamazaki (Paragraph 0023, 0075-0076, 0090, 0092, 0101).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (US Publication No. 2007/0173906, previously cited), in view of Kang (US Publication No. 2013/0085553), further in view of Roberts (US Publication No. 2006/0247736, previously cited).
Regarding Claim 21, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) comprising: 
at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) having electrodes (17a, 17b, Figs. 2-4; Paragraph 0060, 0066-0068, 0072) connected to the at least one electrical stimulation unit and configured to deliver electrical pulses to muscle groups or nerve areas adjacent a body surface (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) to which the electrodes are applied, wherein the electrodes are configured to be applied externally to the body (Paragraph 0007, 0009, 0057, 0060); and 
a transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the at least one electrical stimulation unit by transmitting operating instructions (Paragraph 0058-0060, 0063, 0069, 0075) corresponding to a selected one of a plurality of operating modes (treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21) to the at least one electrical stimulation unit to selectively apply a time-varying electric potential (Paragraph 0058, 0077; stimulation signals of Fig. 22-23; Paragraph 0086-0089) to the electrodes to provide an electrical stimulation to the muscle groups or the nerve areas (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) through the body surface in electrical contact with the electrodes, 
wherein the operating instructions (Paragraph 0058-0060, 0063, 0069, 0075) corresponding to the selected one of the plurality of operating modes for a plurality of treatment patterns (treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21) to the muscle groups and the nerve areas (stimulation delivered subcutaneously under body surface for muscle activation, Paragraph 0003, 0007, 0012, 0020, 0061, 0072) are transmitted to the at least one electrical stimulation unit (Paragraph 0058-0060, 0063, 0069, 0075), 
and include at least one of a plurality of pulse frequencies (Paragraph 0011, 0018, 0060, 0063, 0077), a plurality of pulse-widths (Paragraph 0012, 0080, 0086), a plurality of treatment pattern repetition cycles (repeating treatment/applied signals, Paragraph 0075, 0077, 0085, 0089, 0062), a plurality of amplitudes (Paragraph 0060, 0063), a plurality of intensities (signal level/strength, Paragraph 0058, 0077), and a plurality of time periods (Paragraph 0060, 0062, 0077) of operation.  Yamazaki further discloses wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) comprises a wireless receiver (12, 23, 24, Fig. 4; Paragraph 0060, 0063) that receives the operating instructions from the transmitter (Paragraph 0058-0060, 0063, 0069, 0075) and a flexible substrate directly (50, 17d, Fig. 3; Paragraph 0066-0068) in contact with the body surface (Paragraph 0003, 0007, 0012, 0020, 0061, 0072). However, Yamazaki does not explicitly disclose wherein the wireless receiver is removably and directly connected to the flexible substrate. 
Kang teaches a wireless electrical stimulation system (Abstract) a transmitter (200, Fig. 2) for remotely, wirelessly controlling the at least one electrical stimulation unit (120, Fig. 2, Paragraph 0031, 0037, 0039) by transmitting operating instructions corresponding to a selected one of a plurality of operating modes to the at least one electrical stimulation unit (Paragraph 0012, 0016, 0032, 0048), wherein the at least one electrical stimulation unit (120, Fig. 2, Paragraph 0031, 0037, 0039) comprises a wireless receiver (130, Fig. 6; Paragraph 0045, 0048) that receives the operating instructions from the transmitter (200, Fig. 6; Paragraph 0045, 0048) and a flexible substrate (110, 118, Fig. 2; Paragraph 0034-0037) directly in contact with the body surface, wherein the wireless receiver (130 is within stimulation unit 120, Fig. 6; Paragraph 0045, 0048) is removably and directly connected to the flexible substrate (entire stimulation unit detachable from substrate, Paragraph 0008, 0034-0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless receiver and electrical stimulation unit to be removably and directly connected to the flexible substrate, as taught by Kang, in the wireless electrical stimulation system disclosed by Yamazaki, in order for the flexible substrate to be replaced and/or washed for sanitary purposes (see Kang, Paragraph 0006, 0008, 0061, 0065) while reducing the cost of replacing the electrical stimulation unit or receiver since it is reusable, and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Yamazaki further discloses wherein the transmitter transmits operating instructions using a remote control  (Paragraph 0058-0060, 0063, 0069, 0075), but does not specifically disclose transmitting through a channel at a predetermined frequency and matching a code sent by the at least one electrical stimulation unit with a predetermined code before sending the operating instructions Roberts teaches a wireless medical system comprising (Abstract) comprising one or more medical devices (100, Fig. 1; Paragraph 0006, 0002) which include pulse generator units (Paragraph 0006, 0018), and a transmitter (200, Fig. 1) for remotely, wirelessly controlling the medical devices by transmitting operating instructions (Paragraph 0013, 0020) through a channel at a predetermined frequency (Paragraph 0006, 0013, 0020) using a remote control (Paragraph 0006, 0017, 0006) and matching a code sent by the medical device with a predetermined code before sending the operating instructions (handshaking protocol using matching identification code and acknowledgement signals between the controller/transmitter and medical device, Paragraph 0006, 0012, 0018-0019, Claims 1, 9, 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit through a channel at a predetermined frequency and matching a code sent by the at least one electrical stimulation unit with a predetermined code before sending the operating instructions, as taught by Roberts, in the wireless electrical stimulation system disclosed by Yamazaki and Kang in combination, in order to prevent transmissions/communication sessions between incorrect stimulation/pulse generator units, as also taught by Roberts (Abstract, Paragraph 0006, 0012, 0018), thereby verifying that the correct treatment parameters are provided to the correct unit for optimal and safe treatment.
Regarding Claim 23, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Fig. 1, 4, 6) for facilitating communication with the at least one electrical stimulation unit (Paragraph 0058-0059, 0095).  
Regarding Claim 24, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) includes an antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075) and a radio frequency transceiver chip (radio transmission-reception section, Paragraph 0075-0076, 0011, 0017, 0023; transmission and reception between transmitter 101 and stimulation units 120-122, 125, 201, Figs. 9, 10, 30) having an input and an output (radio receiving and transmitting means, including the radio transmission-reception section of the controller, Paragraph 0023, 0075-0076, 0090, 0092, 0101), wherein the input and the output (radio receiving and transmitting means, Paragraph 0023, 0075-0076, 0090, 0092, 0101) are respectively connected to the antenna (8, Figs. 1, 4, 6, Paragraph 0058-0059, 0075).  
Regarding Claims 25 and 26, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit has at least two operating modes (multiple treatment modes and other controlled parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21), each of which applies a time-varying electrical potential to the electrodes in a pattern (Paragraph 0058, 0077; stimulation signals of Fig. 22-23; Paragraph 0086-0089), and wherein the transmitter has a mode selector (18, Fig. 1; 116, 117, 115, Figs. 9, 10, 12, Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0084, 0090) for selecting one of the at least two operating modes for the at least one electrical stimulation unit, wherein the transmitter includes a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) for indicating which of the operating modes has been selected (Paragraph 0058, 0063, 0075, 0077, 0078, 0083-0084, 0090)
Regarding Claims 27, 28, and 29, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit is capable of operating at at least two intensities (signal level/strength, Paragraph 0058, 0077; different operating modes have different signal parameters, Paragraph 0018, 0023, 0058-0059, 0063, 0069, 0075, 0077; see treatment modes chart of Fig. 21), and wherein the transmitter has an intensity selector (signal level/strength, or switching between different mode levels (i.e. high/low), Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0084, 0090) for selecting one of the at least two intensities of operation for the at least one electrical stimulation unit, wherein the intensity selector comprises an increase control and a decrease control (selecting signal level/strength, or switching between different mode levels (i.e. high/low), Paragraph 0018-0021, 0058-0059, 0063, 0075, 0077, 0078, 0083-0085, 0090), and wherein the transmitter includes a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) for indicating the intensity that has been selected (see treatment combinations including increase/decrease stimulation levels of chart of Fig. 21, Paragraph 0058, 0063, 0075, 0077, 0078, 0083-0084, 0090). 
Regarding Claim 30, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit is capable of operating for a selectable time period (Paragraph 0060, 0062, 0077, 0085), and the transmitter has a time selector (“various buttons for inputting…period of time for the intended treatment”, Paragraph 0077; stopping the supply of pulsed current after a given period, Paragraph 0008, Claim 2) for selecting the time period of operation (Paragraph 0060, 0062, 0077, 0085) for the at least one electrical stimulation unit.  
Regarding Claim 32, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) is carried on a flexible substrate (flexible materials, Paragraph 0066, 0071, 0098) to be applied on the body surface.  
Regarding Claim 33, Yamazaki discloses a wireless electrical stimulation system (Paragraph 0007, 0057-0058) further wherein the at least one electrical stimulation unit (3a, 3b, 4a, 4b, 5a, 5b, Figs. 7-8) is carried on an article of clothing (51, Figs. 7-8; Paragraph 0070-0073).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Kang, further in view of Roberts, further in view of Tsumura et al. (US Publication No. 2010/0070011, previously cited). 
Regarding Claim 22, Yamazaki further discloses wherein at least one sheet of the electrodes may be releasably connected to the electrodes/electrical stimulation unit in order to exchange dirty sheets, (Paragraph 0094), but neither Yamazaki, Kang, nor Roberts explicitly discloses wherein the electrodes are releasably connected to the at least one electrical stimulation unit.  Tsumura et al. teaches an electrical stimulation system (Abstract) comprising electrodes (11, Fig. 1) that are releasably connected to a stimulation unit (Abstract, Paragraph 0032, 0043-0044, Claims 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use releasably connectable electrodes as taught by Tsumura et al., in the stimulation system disclosed by Yamazaki, Kang, and Roberts in combination, in order to easily dispose of and replace the electrodes once they become used or expired, as also taught by Tsumura et al. (Paragraph 0002, 0015, 0032, 0045).2Attorney Dkt.: 186020.00006
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of Kang, further in view of Roberts, further in view of Skahan et al. (US Publication No. 2014/0155799, previously cited). 
Regarding Claim 31, Yamazaki discloses a transmitter (controller 6, Figs. 1, 4, 6; 101, Figs. 9, 10; Paragraph 0058-0060, 0063, 0069, 0075) for remotely, wirelessly controlling the at least one electrical stimulation unit, wherein the transmitter comprises a display (7, 9, Figs. 1, 6; 105, 112, Figs. 9, 10, 12) and controls/buttons (19, 10, Figs. 1, 6; 110, 108, 109, 115, 116, 117, Figs. 9, 10, 12). However, Yamazaki, Kang, and Roberts in combination does not explicitly disclose wherein the transmitter is a smart phone running an application. 
Skahan et al. teaches a wireless electrical stimulation system (Abstract, Paragraph 0018, 0075) configured to deliver a generated at least one electrical waveform (Paragraph 0013, 0015, 0016, 0018) to a set of muscle groups or nerve areas (Paragraph 0008, 0047) within a foot (Paragraph 0054) wherein a remote controller (Paragraph 0018, 0075) configured for wirelessly controlling the electrical stimulation unit (16, Figs. 4-5; 54, Fig. 13, Paragraph 0074-0075) is a smart phone with a dedicated custom application programmed and installed to control the stimulation unit (16, Figs. 4-5; 54, Fig. 13, Paragraph 0074-0075) remotely. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the transmitter in the electrical stimulation system disclosed by Yamazaki, Kang, and Roberts in combination to be a smart phone running an application, as taught by Skahan et al., in order to “allow the signal generator to be simplified and miniaturized by removing the screen, buttons and other components” and to allow for the stimulation unit to be remotely operated, as also taught by Skahan et al. (Paragraph 0075), by using a common electronic device that a patient or operator may already have and be familiar with using, and therefore would increase accessibility of the electrical stimulation system. 
Response to Arguments
The Applicant has provided a certified copy of the CN201520007315.9 application as required by 37 CFR 1.55 in the Response filed 23 June 2022.
The Double Patenting Rejection has not been withdrawn. The Applicant has indicated in the Response filed 23 June 2022 (Page 7) that a Terminal Disclaimer will be filed to overcome the rejection. However, no Terminal Disclaimer has been filed. 
The Applicant's arguments, filed in the Response filed 23 June 2022, with respect to the previous 35 USC 103 rejections of Claims 21-33 as made in the previous Non-Final Rejection Office Action mailed 23 March 2022, have been fully considered.
The Applicant specifically argues (Pages 7-9 of Response) that the previously cited Yamazaki reference does not disclose the newly added limitation to independent Claim 21, “wherein the at least one electrical stimulation unit comprises a wireless receiver that receives the operating instructions from the transmitter and a flexible substrate directly in contact with the body surface, wherein the wireless receiver is removably and directly connected to the flexible substrate”. The Examiner maintains that Yamazaki does disclose wherein the at least one electrical stimulation unit (3a, 4a, 5a, Figs. 1, 4, 7, 8; 120, 121, 122, Fig. 9; 125, 126, Fig. 10; Paragraph 0057) comprises a wireless receiver (12, 23, 24, Fig. 4; Paragraph 0060, 0063) that receives the operating instructions from the transmitter (Paragraph 0058-0060, 0063, 0069, 0075) and a flexible substrate directly (50, 17d, Fig. 3; Paragraph 0066-0068) in contact with the body surface (Paragraph 0003, 0007, 0012, 0020, 0061, 0072).
However, the Examiner agrees with the Applicant’s arguments (Pages 7-9 of Response) that Yamazaki does not specifically disclose wherein the wireless receiver is removably and directly connected to the flexible substrate. However, the newly cited Kang reference teaches this feature. Kang teaches a wireless electrical stimulation system (Abstract) a transmitter (200, Fig. 2) for remotely, wirelessly controlling the at least one electrical stimulation unit (120, Fig. 2, Paragraph 0031, 0037, 0039) by transmitting operating instructions corresponding to a selected one of a plurality of operating modes to the at least one electrical stimulation unit (Paragraph 0012, 0016, 0032, 0048), wherein the at least one electrical stimulation unit (120, Fig. 2, Paragraph 0031, 0037, 0039) comprises a wireless receiver (130, Fig. 6; Paragraph 0045, 0048) that receives the operating instructions from the transmitter (200, Fig. 6; Paragraph 0045, 0048) and a flexible substrate (110, 118, Fig. 2; Paragraph 0034-0037) directly in contact with the body surface, wherein the wireless receiver (130 is within stimulation unit 120, Fig. 6; Paragraph 0045, 0048) is removably and directly connected to the flexible substrate (entire stimulation unit detachable from substrate, Paragraph 0008, 0034-0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the wireless receiver and electrical stimulation unit to be removably and directly connected to the flexible substrate, as taught by Kang, in the wireless electrical stimulation system disclosed by Yamazaki, in order for the flexible substrate to be replaced and/or washed for sanitary purposes (see Kang, Paragraph 0006, 0008, 0061, 0065) while reducing the cost of replacing the electrical stimulation unit or receiver since it is resuable, and further since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. Therefore, Claim 21 remains rejected as described in detail above.
No additional specific arguments have been made with respect to the previous 35 USC 103 rejections of dependent Claims 22-33 or with respect to the previously cited Roberts, Tsumura et al., or Skahan et al. references (see Pages 8-9 of Response). Therefore, Claims 21-33 remain rejected as described in detail above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure:
Gozani et al. (US Publication No. 2013/0158627) discloses an electrical stimulation system (Abstract) wherein the electrical stimulation unit/receiver (105, Fig. 1; Paragraph 0066-0068) is detachable from the flexible substrate (120, Fig. 2; Paragraph 0067) which is directly in contact with a body surface. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792